                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:19-CV-00024-GCM
 DAVID OPPENHEIMER,

                  Plaintiff,

    v.                                                                ORDER

 THE ACL LLC,
 WILLIAM STACEY MOORE,

                  Defendants.


         THIS MATTER IS BEFORE THE COURT ON ITS OWN MOTION. This case is
set for trial on Monday, January 25, 2021, at 10:00 a.m. The parties are hereby directed as
follows:

   1. By December 18, 2020 at 4:00 P.M. the parties are required:

         (a) To discuss the possibility of settlement.

         (b) To make all pretrial disclosures in compliance with Fed. R. Civ. P. 26(a)(3).

         (c) To agree to the extent possible on the authenticity of exhibits.

         (d) To agree upon the issues for the jury. If counsel cannot agree, each party should
              submit its own proposed issues.

         (e) To file a trial brief, a joint statement of the issues remaining for trial, request for voir
              dire and proposed jury instructions.

         (f) To file proposed findings of fact and conclusions of law in all non-jury matters.

   2. Motions in limine shall be filed no later than three (3) weeks before the first day of the
      term in which the case has been placed on a published trial calendar. Responses to
      motions in limine shall be filed within five (5) business days of receipt of the motions in
      limine.

   3. You will be expected to comply with the provisions of the pretrial order regarding trial
      preparation. COUNSEL ARE NOTIFIED THAT FAILURE TO COMPLY WITH
      DEADLINES WILL RESULT IN SANCTIONS.




          Case 3:19-cv-00024-GCM Document 19 Filed 12/02/20 Page 1 of 2
4. All cases are subject to call for trial when reached, regardless of their position on the
   calendar. The jury will be selected on Monday, January 25, 2021.

5. Counsel must subpoena all witnesses at least ten (10) business days before the trial date.
   The Court may elect not to enforce subpoenas that have not been issued in compliance
   with this deadline or, if requested, may quash subpoenas that have not been issued in
   compliance with this deadline.

6. When presenting judgments or orders for the trial judge’s signature, you are required to
   submit them in Microsoft Word via CyberClerk.

7. Exhibits: Parties are expected to use presentation technology available in the courtroom
   to display evidence to the jury in accordance with Local Rule 79.1(a).

8. If you have or discover a serious objection to trial which you think ought to result in a
   postponement, please file your motion to continue.

   IT IS SO ORDERED.



                                 Signed: December 2, 2020




     Case 3:19-cv-00024-GCM Document 19 Filed 12/02/20 Page 2 of 2
